DETAILED ACTION

Status of the Application
	Claims 1-8 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of May 13, 2021 claims for the benefit of prior-filed provisional applications # 63/024,350 ( filed on May 13, 2020) and #63/024,361 (filed on May 13, 2020). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The present claims recite several limitations which are being given no patentable weight, as they are descriptive of actions or elements external to what is positively recited and claimed. For example, claims 1 and 7 recite “wherein the audience data service provider operates to map the first set of 26Allorney Docket No.: WRAP-003/01US 327224 anonymized identifiers to households in order to determine other anonymized identifiers associated with the first set of anonymized identifiers”. The mapping step performed by the audience data service provider is not positively recited, and is not part of the claimed method. As such, no weight is being given to how the audience data service provider determines the other identifiers. Claims 2 and 8 recite similar limitations. 
Claim 3 recites “wherein the first radius is selected based at least in part upon a first font size associated with at least a part of the messaging on the exteriors of a first set of the plurality of vehicles”. However, the claimed method does not involve a step of selecting the first radius. The claimed method merely involves receiving a first set of anonymized identifiers associated with mobile device known to be within an area associated with the first radius. This method step would occur in the same way regardless of how some external third party determined the radius. As such, the description of how the first radius was selected concerns actions occurring outside the scope of the claimed invention, which merit no patentable weight.
wherein at least a part of the messaging on the exteriors of the first set of the plurality of vehicles is of a first font size, the first radius being selected based at least in part upon the first font size”. However, the claimed method does not include selecting messaging, displaying messaging, or selecting the first radius. All of these steps are external to the claimed method. The claimed method merely involves receiving a first set of anonymized identifiers associated with mobile device known to be within an area associated with the first radius. This method step would occur in the same way regardless of how some external third party determined the radius (e.g., based in some way on the first font size). As such, the description of how the first radius was selected concerns actions occurring outside the scope of the claimed invention, which merit no patentable weight. Claim 5 similarly recites “wherein at least a part of the messaging on the exteriors of the second set of the plurality of vehicles is of a second font size different from the first font size, the second radius being selected based at least in part upon the second font size wherein the second radius is different from the first radius” which merits no patentable weight for the same reasoning. 

Examiner recommends positively reciting these steps (e.g., claiming a step of mapping the first set of 26Allorney Docket No.: WRAP-003/01US 327224 anonymized identifiers to households in order to determine other anonymized identifiers associated with the first set of anonymized identifier, claiming a step of selecting the first/second radius, etc.,) to give weight to these limitations. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-6 is/are drawn to methods (i.e., a process), while claim(s) 7 and 8 is/are drawn to computing platforms (i.e., a machine/manufacture). As such, claims 1-8 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 7) recites/describes the following steps; 
receive communication signals including information relating to time-stamped locations of the plurality of vehicles
provide, to a mobile location data aggregator, first time-stamped location data including a first plurality of the time- stamped locations;
receive, from the mobile location data aggregator, a first set of anonymized identifiers associated with mobile device users known to be within a first plurality of exposure zones associated with the first plurality of time-stamped locations, wherein each of the first plurality of exposure zones encompasses one of the first plurality of time-stamped locations and is of a first area associated with a first radius; 
provide, to an audience data service provider, the first set of anonymized identifiers 
form an augmented exposed audience by adding the other anonymized identifiers to the first set of anonymized identifiers; 
cause advertisements to be provided to at least a subset of the augmented exposed audience

These steps, under its broadest reasonable interpretation,  describe or set-forth identifying users exposed to a mobile advertisement and supplemental information about these users and then targeting some of these users with a subsequent/follow-up advertisement, which amounts to an advertising, marketing or sales activities or behavior. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 7 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a retargeting platform…comprising: one or more processors; a communication interface;  and a memory including instructions which, when executed by the one or more processors, cause the one or more processors to” (claim 7) 
“wherein the communication signals are provided by at least one of mobile devices disposed within the plurality of vehicles and communication devices integrated with the plurality of vehicles” (claims 1 and 7)
“provide, to an application programming interface (API)” (claims 1, 2, 5, 7, 8)
“cause advertisements to be provided to devices” (claims 1 and 7)


Examiner notes that the recitation of “in a system including a plurality of vehicles having exteriors configured to convey messaging to occupants of other vehicles” (claims 1 and 7) in the preamble, as well as the recitation of “wherein the audience data service provider operates to map the first set of 26Allorney Docket No.: WRAP-003/01US 327224 anonymized identifiers to households in order to determine other anonymized identifiers associated with the first set of anonymized identifiers” (claims 1 and 7) are given no patentable weight as this material is descriptive of elements and/or steps performed external to the claimed method/platform. These limitations therefore neither act to set for the abstract idea, nor do they quality as “additional elements”. 

The requirement to execute the claimed steps/functions using “a retargeting platform…comprising: one or more processors; a communication interface;  and a memory including instructions which, when executed by the one or more processors, cause the one or more processors to” (claim 7) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “wherein the communication signals are provided by at least one of mobile devices disposed within the plurality of vehicles and communication devices integrated with the plurality of vehicles” (claims 1 and 7) and/or “provide, to an application programming interface (API)” (claims 1, 2, 5, 7, 8) and/or “cause advertisements to be provided to devices” (claims 1 and 7) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments and/or the internet, where communications are digital and received/sent  to/from computing devices. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3, 4, and 6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3, 4, and 6 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a retargeting platform…comprising: one or more processors; a communication interface;  and a memory including instructions which, when executed by the one or more processors, cause the one or more processors to” (claim 7) is equivalent to adding the see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “wherein the communication signals are provided by at least one of mobile devices disposed within the plurality of vehicles and communication devices integrated with the plurality of vehicles” (claims 1 and 7) and/or “provide, to an application programming interface (API)” (claims 1, 2, 5, 7, 8) and/or “cause advertisements to be provided to devices” (claims 1 and 7) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 3, 4, and 6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3, 4, and 6 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of copending Application No. 17/320,097 (reference application) in view of Gerard et al. (U.S. PG Pub No. 2020/0074501, March 5, 2020 - hereinafter "Gerard”), “Brands Think Outside The Box With OOH-Triggered Retargeting” (Schiff, Allison, Published on April 17th, 2018 at https://www.adexchanger.com/mobile/brands-think-outside-the-box-with-ooh-triggered-retargeting/, Screenshot from April 18, 2018 captured on March 7, 2022 using Internet Archive Wayback Machine  - hereinafter "Schiff”), and Akbari et al. (U.S. PG Pub No. 2013/0173380 July 4, 2013 - hereinafter "Akbari”). Although the conflicting claims are not identical, they are provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claims 1-8, although the conflicting claims are not identical, they are not patentably distinct from each other. Any differences between claims 1-8 and claims 1-13 of Application 17/320,097 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Gerard, Schiff, and Akbari for analogous reasons to those discussed below with regard to the rejections of the claims under 35 U.S.C. 103 (e.g. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the claims of Application 1-13 with respective teaching of Gerard, Schiff, and Akbari to arrive at each of claims 1-8 for reasons analogous to those discussed below for why it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerard to arrive at each of claims 1-8). Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity. 


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 5 recites the phrase "the second radius being selected based at least in part upon the second font size wherein the second radius is different from the first radius”25Attorney Docket No.: WRAP-003/01US 327224. There is wherein each of the second plurality of exposure zones encompasses one of the second plurality of time-stamped locations and is of a second area associated with a second radius” to mirror similar language found in claim 2 and to provide antecedent basis for “the second radius” recited later in the claim.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claims 1, 3, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. (U.S. PG Pub No. 2020/0074501, March 5, 2020 - hereinafter "Gerard”) in view of “Brands Think Outside The Box With OOH-Triggered Retargeting” (Schiff, Allison, Published on April 17th, 2018 at https://www.adexchanger.com/mobile/brands-think-outside-the-box-with-ooh-triggered-retargeting/, Screenshot from April 18, 2018 captured on March 7, 2022 using Internet Archive Wayback Machine  - hereinafter "Schiff”)

With respect to claims 1 and 7, Gerard teaches a method for retargeting in a system including a plurality of vehicles having exteriors configured to convey messaging to occupants of other vehicles, and a retargeting platform for use in a system including a plurality of vehicles having exteriors configured to convey messaging to occupants of other vehicles, comprising:;
one or more processors; ([0021]-[0026] the server comprises one or more processers, a communication interface (e.g., to receive/transmit the data discussed) and a memory storing software instructions) 
a communication interface; ([0021]-[0026] the server comprises one or more processers, a communication interface (e.g., to receive/transmit the data discussed) and a memory storing software instructions)
and a memory including instructions which, when executed by the one or more processors, cause the one or more processors to: ([0021]-[0026] the server comprises one or more processers, a communication interface (e.g., to receive/transmit the data discussed) and a memory storing software instructions)
receive communication signals including information relating to time-stamped locations of the plurality of vehicles  ([0021] “either a mobile application or other type of GPS tracking system that can transmit GPS coordinates to an internet server to establish the location of the mobile advertisement” – therefore the server receive communication signals including information relating to time-stamped locations of the plurality of vehicles, [0018] “location of the mobile ads…is provided…Google maps” – Google maps location data comprises time-stamped  location information – Examiner notes, purely for the sake of expediting prosecution, that Flack (cited below) also discloses receiving time-stamped location data from the plurality of vehicles ([0028]))
wherein the communication signals are provided by at least one of mobile devices disposed within the plurality of vehicles and communication devices integrated with the plurality of vehicles; ([0018] “location of the mobile ads 110 are constantly changing because they are carried on vehicles…is provided…either by GPS tracker 112, or by a location generating phone ap on a cellular smart phone carried in the vehicle…Google maps”, [0021])
provide, to an application programming interface (API) of a mobile location data aggregator, first time-stamped location data including a first plurality of the time- stamped locations; ([0019] “third-party aggregators, such as INRIX…Third-Party API 230…inputs…location data into the third-party API, which responds by returning…those phones within the proximity radius…”, [0033] & [0035] & [0043] the process is executed iteratively and for a plurality of locations (e.g., along a route) and therefore a first plurality of time-stamped locations are provided to the API)
receive, from the mobile location data aggregator, a first set of anonymized identifiers associated with mobile device users known to be within a first plurality of exposure zones associated with the first plurality of time-stamped locations ([0019] “third-party aggregators, such as INRIX… responds by returning…those phones within the proximity radius…tells who is in relative proximity to the ad”, [0025]-[0026] “third-party company…returns relevant data…nearby device identifiers and their locations to determine who is near our out of home advertisement…time signatures” – Examiner notes that Schiff also disclose this limitation.  [0033] & [0035] & [0043] the process is executed iteratively and for a plurality of locations (e.g., along a route) and therefore the system receives the identifiers known to be within a plurality (e.g., a “first” plurality) of exposure zones)
wherein each of the first plurality of exposure zones encompasses one of the first plurality of time-stamped locations and is of a first area associated with a first radius ([0019] “proximity radius 342, which is close to the ad…within 50 feet of the requested location….relative proximity to the ad…predetermined visible impression radius, which is inside the proximity radius” – either the proximity radius or visible impression radius may be interpreted as the exposure zones comprising a first radius)
Gerard does not appear to disclose,
provide, to an audience data service provider, the first set of anonymized identifiers 
wherein the audience data service provider operates to map the first set of 26Allorney Docket No.: WRAP-003/01US 327224 anonymized identifiers to households in order to determine other anonymized identifiers associated with the first set of anonymized identifiers; 
form an augmented exposed audience by adding the other anonymized identifiers to the first set of anonymized identifiers; 
and cause advertisements to be provided to devices corresponding to at least a subset of the augmented exposed audience
However, Schiff discloses a method and system for retargeting in a system including a plurality of vehicles having exteriors configured to convey messaging to occupants of other vehicles. Schiff teaches
provide, to an audience data service provider, the first set of anonymized identifiers (“Wrapify captures all the device IDs near wrapped cares during a certain time period in a geofenced area…passes the IDs to attribution provider Barmoetric, which matches them to cookies” – therefore the first set of anonymized identifiers are provided to an audience data service provider)
wherein the audience data service provider operates to map the first set of 26Allorney Docket No.: WRAP-003/01US 327224 anonymized identifiers to households in order to determine other anonymized identifiers associated with the first set of anonymized identifiers (“passes the IDs to attribution provider Barmoetric, which matches them to cookies” – therefore Barmoetric (i.e., “the audience data service provider”) operates to map the first set of 26Allorney Docket No.: WRAP-003/01US 327224 anonymized identifiers to households in order to determine other anonymized identifiers (e.g., cookies) associated with the first set of anonymized identifiers – Examiner notes that, per the claim interpretation section at the beginning of this action, this limitation is given no patentable weight and cannot result in a patentable difference of the cited prior art – Examiner further notes, for the sake of expediting prosecution, that prior art reference Buchalter ‘549 (cited below) also discloses mapping anonymized identifiers to households in order in order to determine other associated anonymized identifiers ([0003] linked by a common household ID)
form an augmented exposed audience by adding the other anonymized identifiers to the first set of anonymized identifiers (“matches them to cookies. Advertisers can then use a combined data set to create online segments of people exposed to wrapped vehicles on the road” – therefore the system forms a combined dataset (i.e., “an augmented exposed audience”) by adding the other anonymized identifiers to the first set of anonymized identifiers so that advertisers can target segments of exposed audience members (e.g., via targeting their other associated anonymized identifier))
and cause advertisements to be provided to devices corresponding to at least a subset of the augmented exposed audience (“matches them to cookies. Advertisers can then use a combined data set to create online segments of people exposed to wrapped vehicles on the road…deliver retargeted digital display ads across desktop and mobile to nearly 120,000 people in its offline exposed audience” – therefore advertisements are caused to be provided to devices corresponding to at least a subset of the augmented exposed audience)
Schiff suggests it is advantageous to include providing, to an audience data service provider, the first set of anonymized identifiers, wherein the audience data service provider operates to map the first set of 26Allorney Docket No.: WRAP-003/01US 327224 anonymized identifiers to households in order to determine other anonymized identifiers associated with the first set of anonymized identifiers; forming an augmented exposed audience by adding the other anonymized identifiers to the first set of anonymized identifiers; 
and causing advertisements to be provided to devices corresponding to at least a subset of the augmented exposed audience, because doing so can enable retargeting exposed users with online/mobile advertisements, which can increase advertising effectiveness and/or the probability of generating a conversion beyond the first mobile vehicular impression alone (“able to deliver retargeted digital display ads…frequency is particularly important…staying top-of-mind throughout the process…consumers need to be nudged repeatedly before the make a decision”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Gerard to 
Furthermore, as in Schiff, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Gerard to include providing, to an audience data service provider, the first set of anonymized identifiers, wherein the audience data service provider operates to map the first set of 26Allorney Docket No.: WRAP-003/01US 327224 anonymized identifiers to households in order to determine other anonymized identifiers associated with the first set of anonymized identifiers; forming an augmented exposed audience by adding the other anonymized identifiers to the first set of anonymized identifiers; and causing advertisements to be provided to devices corresponding to at least a subset of the augmented exposed audience. Furthermore, as in Schiff, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would increase advertising effectiveness and/or the probability of generating a conversion beyond the first mobile vehicular impression alone, as is needed in Gerard.

With respect to claim 3, Gerard and Schiff teach the method of claim 1. Gerard does not appear to disclose,
wherein the first radius is selected based at least in part upon a first font size associated with at least a part of the messaging on the exteriors of a first set of the plurality of vehicles
However, as discussed in the Claim Interpretation section at the beginning of this Action, this limitation is given no patentable weight, and cannot result in a patentable distinction over the prior art.
For the sake of expediting prosecution, Examiner notes that Gerard teaches that the OOH advertisement has a message, Schiff teaches that the OOH advertisements may have text/fonts which inherently have size, and Examiner would take Official Notice that it was known to have different size words/text on different OOH advertisements.
Examiner further notes that prior art reference Griffin (cited at the end of this action and not relied upon) discloses selecting an exposure radius around an OOH advertisement based at least in part upon a font size on the advertisement and suggests larger text can be seen from farther away than smaller text ([0017]-[0020] “display with…advertising text…determining when the mobile device enters within a threshold exposure distance d of the advertising display…threshold distance d may be different…may take into account…the size of the text…included in the display…”,  [0021] & [0024] show that the exposure radius is an area where people are capable of seeing/viewing the advertising message). 
Examiner further notes that prior art reference Gupta (cited at the end of this action and not relied upon) discloses that a radius at which an advertisement message on an OOH display is considered visible/readable may be set based at least in part on the size/height of the text and suggests larger text can be seen from farther away than smaller text ([0038]-[0040] & [0049])


With respect to claim 4, Gerard teaches the method of claim 1;
wherein the first plurality of time-stamped locations are included within the communication signals associated with a first set of the plurality of vehicles ([0021] “either a mobile application or other type of GPS tracking system that can transmit GPS coordinates to an internet server to establish the location of the mobile advertisement” – therefore the server receive communication signals including information relating to time-stamped locations of the plurality of vehicles, [0018] “location of the mobile ads…is provided…Google maps” – Google maps location data comprises time-stamped  location information – Examiner notes, purely for the sake of expediting prosecution, that Flack (cited below) also discloses receiving time-stamped location data from the plurality of vehicles ([0028]))


and wherein at least a part of the messaging on the exteriors of the first set of the plurality of vehicles is of a first font size, the first radius being selected based at least in part upon the first font size
However, as discussed in the Claim Interpretation section at the beginning of this Action, this limitation is given no patentable weight, and cannot result in a patentable distinction over the prior art.
	For the sake of expediting prosecution, Examiner notes that Gerard teaches that the OOH advertisement has a message, Schiff teaches that the OOH advertisements may have text/fonts which inherently have size, and Examiner would take Official Notice that it was known to have different size words/text on different OOH advertisements.
Examiner further notes that prior art reference Griffin (cited at the end of this action and not relied upon) discloses selecting an exposure radius around an OOH advertisement based at least in part upon a font size on the advertisement and suggests larger text can be seen from farther away than smaller text ([0017]-[0020] “display with…advertising text…determining when the mobile device enters within a threshold exposure distance d of the advertising display…threshold distance d may be different…may take into account…the size of the text…included in the display…”,  [0021] & [0024] show that the exposure radius is an area where people are capable of seeing/viewing the advertising message). 
Examiner further notes that prior art reference Gupta (cited at the end of this action and not relied upon) discloses that a radius at which an advertisement message on an OOH display is considered visible/readable may be set based at least in part on the size/height of the text and suggests larger text can be seen from farther away than smaller text ([0038]-[0040] & [0049])


With respect to claim 5, Gerard teaches the method of claim 4;
further including: providing, to the API of the mobile location data aggregator, second time-stamped location data including a second plurality of the time-stamped locations; ([0019] “third-party aggregators, such as INRIX…Third-Party API 230…inputs…location data into the third-party API, which responds by returning…those phones within the proximity radius…”, [0033] & [0035] & [0043] the process is executed iteratively and for a plurality of locations (e.g., along different routes and/or for different vehicles) and therefore the system does this at any number of different times for any number (e.g., a second plurality) of time-stamped locations)
receiving, from the mobile location data aggregator, a second set of anonymized identifiers associated with a second exposed audience comprised of mobile device users known to be within a second plurality of exposure zones associated with the second plurality of time-stamped locations ([0019] “third-party aggregators, such as INRIX… responds by returning…those phones within the proximity radius…tells who is in relative proximity to the ad”, [0025]-[0026] “third-party company…returns relevant data…nearby device identifiers and their locations to determine who is near our out of home advertisement…time signatures” – Examiner notes that Schiff also disclose this limitation.  [0033] & [0035] & [0043] the process is executed iteratively and for any number of locations (e.g., locations along a route and/or locations associated with other vehicles) and therefore the system receives the any number of sets of identifiers (e.g., “a second set”) of exposed audiences known to be within different (e.g., a “second” plurality) of exposure zones (e.g., because the radius has moved along the route, or because the radius is associated with a second vehicle))
wherein the second plurality of time-stamped locations are included within the communication signals associated with a second set of the plurality of vehicles [0021] “either a mobile application or other type of GPS tracking system that can transmit GPS coordinates to an internet server to establish the location of the mobile advertisement” – therefore the server receive communication signals including information relating to time-stamped locations of the plurality of vehicles, [0018] “location of the mobile ads…is provided…Google maps” – Google maps location data comprises time-stamped  location information – Examiner notes, purely for the sake of expediting prosecution, that Flack (cited below) also discloses receiving time-stamped location data from the plurality of vehicles ([0028]))
Gerard does not appear to disclose,
wherein at least a part of the messaging on the exteriors of the second set of the plurality of vehicles is of a second font size different from the first font size, 
the second radius being selected based at least in part upon the second font size wherein the second radius is different from the first radius; 25Attorney Docket No.: WRAP-003/01US 327224
mapping the second set of anonymized identifiers to households in order to determine additional anonymized identifiers associated with the second set of anonymized identifiers; 
forming an additional augmented exposed audience by adding the additional anonymized identifiers to the second set of anonymized identifiers; 
and purchasing additional advertisements to be provided to devices corresponding to at least a subset of the additional augmented exposed audience


However, as discussed in the Claim Interpretation section at the beginning of this Action, the “wherein at least a part of the messaging on the exteriors of the second set of the plurality of vehicles is of a second font size different from the first font size, the second radius being selected based at least in part upon the second font size wherein the second radius is different from the first radius”25Attorney Docket No.: WRAP-003/01US 327224 is given no patentable weight, and cannot result in a patentable distinction over the prior art.
	For the sake of expediting prosecution, Examiner notes that Gerard teaches that the OOH advertisement has a message, Schiff teaches that the OOH advertisements may have text/fonts which inherently have size, and Examiner would take Official Notice that it was known to have different size words/text on different OOH advertisements.
Examiner further notes that prior art reference Griffin (cited at the end of this action and not relied upon) discloses selecting an exposure radius around an OOH advertisement based at least in part upon a font size on the advertisement and suggests larger text can be seen from farther away than smaller text ([0017]-[0020] “display with…advertising text…determining when the mobile device enters within a threshold exposure distance d of the advertising display…threshold distance d may be different…may take into account…the size of the text…included in the display…”,  [0021] & [0024] show that the exposure radius is an area where people are capable of seeing/viewing the advertising message). 
Examiner further notes that prior art reference Gupta (cited at the end of this action and not relied upon) discloses that a radius at which an advertisement message on an OOH display is considered visible/readable may be set based at least in part on the size/height of the text and suggests larger text can be seen from farther away than smaller text ([0038]-[0040] & [0049])

Furthermore, Schiff  teaches
mapping the second set of anonymized identifiers to households in order to determine additional anonymized identifiers associated with the second set of anonymized identifiers (“passes the IDs to attribution provider Barmoetric, which matches them to cookies” – therefore Barmoetric (i.e., “the audience data service provider”) operates to map the first set of 26Allorney Docket No.: WRAP-003/01US 327224 anonymized identifiers to households in order to determine other anonymized identifiers (e.g., cookies) associated with the first set of anonymized identifiers – may do this any number of times (e.g., a second time)) – Examiner further notes, for the sake of expediting prosecution, that prior art reference Buchalter ‘549 (cited below) also discloses mapping anonymized identifiers to households in order in order to determine other associated anonymized identifiers ([0003] linked by a common household ID)
forming an additional augmented exposed audience by adding the additional anonymized identifiers to the second set of anonymized identifiers (“matches them to cookies. Advertisers can then use a combined data set to create online segments of people exposed to wrapped vehicles on the road” – therefore the system forms a combined dataset (i.e., “an augmented exposed audience”) by adding the other anonymized identifiers to the first set of anonymized identifiers so that advertisers can target segments of exposed audience members (e.g., via targeting their other associated anonymized identifier) – may do this any number of times (e.g., a second time))
purchasing additional advertisements to be provided to devices corresponding to at least a subset of the additional augmented exposed audience (“matches them to cookies. Advertisers can then use a combined data set to create online segments of people exposed to wrapped vehicles on the road…deliver retargeted digital display ads across desktop and mobile to nearly 120,000 people in its offline exposed audience” – therefore advertisements are caused to be provided to devices corresponding to at least a subset of the additional augmented exposed audience)
Schiff suggests it is advantageous to include mapping the second set of anonymized identifiers to households in order to determine additional anonymized identifiers associated with the second set of anonymized identifiers; forming an additional augmented exposed audience by adding the additional anonymized identifiers to the second set of anonymized identifiers; and purchasing additional advertisements to be provided to devices corresponding to at least a subset of the additional augmented exposed audience, because doing so can enable retargeting exposed users with online/mobile advertisements, which can increase advertising effectiveness and/or the probability of generating a conversion beyond the first mobile vehicular impression alone (“able to deliver retargeted digital display ads…frequency is particularly important…staying top-of-mind throughout the process…consumers need to be nudged repeatedly before the make a decision”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Gerard to include mapping the second set of anonymized identifiers to households in order to determine additional anonymized identifiers associated with the second set of anonymized identifiers; forming an additional augmented exposed audience by adding the additional anonymized identifiers to the second set of anonymized identifiers; and purchasing additional advertisements to be provided to devices corresponding to at least a subset of the additional augmented exposed audience, as taught by Schiff, because doing so can enable retargeting exposed users with online/mobile advertisements, which can increase advertising effectiveness and/or the probability of generating a conversion beyond the first mobile vehicular impression alone2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, as in Schiff, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Gerard to include mapping the second set of anonymized identifiers to households in order to determine additional anonymized identifiers associated with the second set of anonymized identifiers; forming an additional augmented exposed audience by adding the additional anonymized identifiers to the second set of anonymized identifiers; and purchasing additional advertisements to be provided to devices corresponding to at least a subset of the additional augmented exposed audience. Furthermore, as in Schiff, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to 




	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard in view of Schiff, as applied to claims 1 and 7 above, and further in view of Akbari et al. (U.S. PG Pub No. 2013/0173380 July 4, 2013 - hereinafter "Akbari”)



With respect to claims 2 and 8, Gerard and Schiff teach the method of claim 1 and the platform of claim 7. Gerard discloses
providing, to the API of the mobile location data aggregator, a set of locations; ([0019] “third-party aggregators, such as INRIX…Third-Party API 230…inputs…location data into the third-party API, which responds by returning…those phones within the proximity radius…”, [0033] & [0035] & [0043] the process is executed iteratively and for a plurality of locations (e.g., along different routes and/or for different vehicles) and therefore the system does this at any number of different times for any number (e.g., a second plurality) of time-stamped locations)
receiving, from the mobile location data aggregator, a second set of anonymized identifiers associated with mobile device users known to be within a second plurality of exposure zones associated 24Attorney Docket No.: WRAP-003/01US 327224with the set of locations  ([0019] “third-party aggregators, such as INRIX… responds by returning…those phones within the proximity radius…tells who is in relative proximity to the ad”, [0025]-[0026] “third-party company…returns relevant data…nearby device identifiers and their locations to determine who is near our out of home advertisement…time signatures” – Examiner notes that Schiff also disclose this limitation.  [0033] & [0035] & [0043] the process is executed iteratively and for any number of locations (e.g., locations along a route and/or locations associated with other vehicles) and therefore the system receives the any number of sets of identifiers (e.g., “a second set”) of exposed audiences known to be within different (e.g., a “second” plurality) of exposure zones (e.g., because the radius has moved along the route, or because the radius is associated with a second vehicle))
wherein each of second plurality of exposure zones encompasses one location of the first set locations and is of the first area; (Fig 3 tag 151)




providing, to the audience data service provider, the second set of anonymized identifiers, wherein the audience data service provider further operates to map the second set of anonymized identifiers to households in order to determine additional anonymized identifiers associated with the second set of anonymized identifiers; 
wherein the forming the augmented exposed audience further includes adding the additional anonymized identifiers to the other anonymized identifiers and to the first set of anonymized identifiers
Gerard does not appear to disclose,
creating a first set of interpolated locations between at least a subset of the first plurality of time-stamped locations
providing the first set of interpolated locations;
a second plurality of exposure zones associated 24Attorney Docket No.: WRAP-003/01US 327224with the set of interpolated locations
providing, to the audience data service provider, the second set of anonymized identifiers, wherein the audience data service provider further operates to map the second set of anonymized identifiers to households in order to determine additional anonymized identifiers associated with the second set of anonymized identifiers; 
wherein the forming the augmented exposed audience further includes adding the additional anonymized identifiers to the other anonymized identifiers and to the first set of anonymized identifiers

providing, to the audience data service provider, the second set of anonymized identifiers, wherein the audience data service provider further operates to map the second set of anonymized identifiers to households in order to determine additional anonymized identifiers associated with the second set of anonymized identifiers; (“passes the IDs to attribution provider Barmoetric, which matches them to cookies” – therefore Barmoetric (i.e., “the audience data service provider”) operates to map the first set of 26Allorney Docket No.: WRAP-003/01US 327224 anonymized identifiers to households in order to determine other anonymized identifiers (e.g., cookies) associated with the first set of anonymized identifiers – may do this any number of times (e.g., a second time)) – Examiner further notes, for the sake of expediting prosecution, that prior art reference Buchalter ‘549 (cited below) also discloses mapping anonymized identifiers to households in order in order to determine other associated anonymized identifiers ([0003] linked by a common household ID)
wherein the forming the augmented exposed audience further includes adding the additional anonymized identifiers to the other anonymized identifiers and to the first set of anonymized identifiers (“matches them to cookies. Advertisers can then use a combined data set to create online segments of people exposed to wrapped vehicles on the road” – therefore the system forms a combined dataset (i.e., “an augmented exposed audience”) by adding the other anonymized identifiers to the first set of anonymized identifiers so that advertisers can target segments of exposed audience members (e.g., via targeting their other associated anonymized identifier) – may do this any number of times (e.g., a second time))
Schiff suggests it is advantageous to include providing, to the audience data service provider, the second set of anonymized identifiers, wherein the audience data service provider further operates to map the second set of anonymized identifiers to households in order to determine additional anonymized identifiers associated with the second set of anonymized identifiers; wherein the forming the augmented exposed audience further includes adding the additional anonymized identifiers to the other anonymized identifiers and to the first set of anonymized identifiers, because doing so can enable retargeting exposed users with online/mobile advertisements, which can increase advertising effectiveness and/or the probability of generating a conversion beyond “able to deliver retargeted digital display ads…frequency is particularly important…staying top-of-mind throughout the process…consumers need to be nudged repeatedly before the make a decision”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Gerard to include providing, to the audience data service provider, the second set of anonymized identifiers, wherein the audience data service provider further operates to map the second set of anonymized identifiers to households in order to determine additional anonymized identifiers associated with the second set of anonymized identifiers; wherein the forming the augmented exposed audience further includes adding the additional anonymized identifiers to the other anonymized identifiers and to the first set of anonymized identifiers, as taught by Schiff, because doing so can enable retargeting exposed users with online/mobile advertisements, which can increase advertising effectiveness and/or the probability of generating a conversion beyond the first mobile vehicular impression alone2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, as in Schiff, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Gerard to include providing, to the audience data service provider, the second set of anonymized identifiers, wherein the audience data service provider further operates to map the second set of anonymized identifiers to households in order to determine additional anonymized identifiers associated with the second set of anonymized identifiers; wherein the forming the augmented exposed audience further includes adding the additional anonymized identifiers to the other anonymized identifiers and to the first set of anonymized identifiers. Furthermore, as in Schiff, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would increase advertising effectiveness and/or the probability of generating a conversion beyond the first mobile vehicular impression alone, as is needed in Gerard.

Although Gerard and Schiff disclose performing this process for time-stamped location data received from mobile advertising displays (e.g., vehicles) that is received during periodic location updates, Gerard and Schiff do not appear to disclose performing this process using interpolated location data. Gerard and Schiff do not appear to disclose
creating a first set of interpolated locations between at least a subset of the first plurality of time-stamped locations
providing the first set of interpolated locations;
a second plurality of exposure zones associated 24Attorney Docket No.: WRAP-003/01US 327224with the set of interpolated locations
However, Akbari teaches
creating a first set of interpolated locations between at least a subset of the first plurality of time-stamped locations ([0035]-[0039] “tracking data generated…can include latitude/longitude coordinates…for each observation point…the interval…between observation points can be implementation dependent…where longer intervals between observation points are used interpolation can be exploited using routing…longer intervals between observation points can be compensated…calculate a number of audience exposures to the mobile advertisement based on tracking data…”)
providing the first set of interpolated locations…a second plurality of exposure zones associated 24Attorney Docket No.: WRAP-003/01US 327224with the set of interpolated locations ([0035]-[0039] interpolated locations used to determine exposure/impression metrics by correlating the observation data points with viewer data and a range/zone around the vehicle at the time/location)
Akbari suggests it is advantageous to include creating a first set of interpolated locations between at least a subset of the first plurality of time-stamped locations, providing the first set of interpolated locations, and a second plurality of exposure zones associated 24Attorney Docket No.: WRAP-003/01US 327224with the set of interpolated locations, because doing so can enable the system to retrieve/transmit data less frequently from the vehicles to the server and/or because doing so can enable the system to create more detailed/accurate impression estimates using more granular location data based on reasonable inferences ([0035]-[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Gerard in view of Schiff to include creating a first set of interpolated locations between at least a subset of the first plurality of time-stamped locations, providing the first set of interpolated locations, and a second plurality of exposure zones associated 24Attorney Docket No.: WRAP-003/01US 327224with the set of interpolated locations, as taught by Akbari, because doing so can enable the system to retrieve/transmit data less frequently from the 
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Akbari to the method and system of  Gerard in view of Schiff would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Akbari to the teaching of Gerard in view of Schiff would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the steps of creating a first set of interpolated locations between at least a subset of the first plurality of time-stamped locations, providing the first set of interpolated locations, and a second plurality of exposure zones associated 24Attorney Docket No.: WRAP-003/01US 327224with the set of interpolated locations. Further incorporating the use of interpolated locations would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enable the system to retrieve/transmit data less frequently from the vehicles to the server and/or would enable the system to create more detailed/accurate impression estimates using more granular location data based on reasonable inference.



	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gerard in view of Schiff, as applied to claim 1 above, and further in view of Chowla (U.S. PG Pub No. 2016/0162937 June 9, 2016 - hereinafter "Chowla”)

With respect to claim 6, Gerard and Schiff teach the method of claim 1. Although Schiff teaches that providing causing advertisements to be provided to devices corresponding to the subset of augmented exposed audience by “delivering retargeted digital display ads across desktop and mobile” and that effective retargeting requires “search marketing” and/or a “similar ad on their phone later”, it is not explicit that these ads are provided as a result of providing bids to one or more ad exchanges. Gerard and Schiff do not appear to disclose
wherein the causing further includes providing, to one or more ad exchanges, bids for the advertisements

wherein the causing further includes providing, to one or more ad exchanges, bids for the advertisements ([0040]-[0045] – retargeting using device/identity graph and providing ads by submitting bids to one or more ad exchanges)
Chowla suggests it is advantageous to include wherein the causing further includes providing, to one or more ad exchanges, bids for the advertisements, because doing so can provide an efficient and effective way to re-target users and present them with advertisements across desktop or mobile ([0040]-[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerard in view of Schiff to include wherein the causing further includes providing, to one or more ad exchanges, bids for the advertisements, as taught by Chowla, because doing so can provide an efficient and effective way to re-target users and present them with advertisements across desktop or mobile.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide an efficient and effective way to re-target users and present them with advertisements across desktop or mobile.


	
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Flack et al. (U.S. PG Pub No. 2017/0243249, August 24, 2017) teaches receiving communication signals including information relating to time-stamped locations of the plurality of vehicles, wherein the communication signals are provided by at least one of mobile devices disposed within the plurality of vehicles and communication devices integrated with the plurality of vehicles; and providing, to 

Buchalter et al. (U.S. PG Pub No. 2020/0410549, December 31, 2020) teaches estimating the effectiveness and the number of visual impressions a mobile advertisement has received. Also teaches mapping anonymized identifiers to households in order in order to determine other associated anonymized identifiers.

Griffin et al. (U.S. PG Pub No. 2010/0222032, September 2, 2010) teaches  discloses selecting an exposure radius around an OOH advertisement based at least in part upon a font size on the advertisement and suggests larger text can be seen from farther away than smaller text.


Gupta et al. (U.S. PG Pub No. 2020/0151265, May 14, 2020) teaches discloses that a radius at which an advertisement message on an OOH display is considered visible/readable may be set based at least in part on the size/height of the text and suggests larger text can be seen from farther away than smaller text.

	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621